Strategic Environmental & Energy Resources, Inc. 10-12GA EXHIBIT32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER Pursuant to 18 U.S.C. 1350 (Section906 of the Sarbanes-Oxley Act of 2002) In connection with the Registration Statement of Strategic Environmental & Energy Resources, Inc. (the “Company”) on Form10 for the annual period ended December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Monty Lamirato, Acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (3) The Report fully complies with the requirements of section13(a)or 15(d)of the Securities Exchange Act of 1934; and (4) The information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company. /s/ Monty Lamirato Monty Lamirato Acting Chief Financial Officer July 23, 2013
